DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/15/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. [Cheng hereinafter, US 11,081,298].
In regard to claim 1, Cheng discloses [in Figs. 1-3A] a key structure [1], comprises: a base plate [40] having at least one through hole [43]; a keycap [10], disposed on the base plate [10]; a restoration member [inner frame of 20, Fig. 2], disposed between the base plate [40] and the keycap [10]; a positioning element [32] engaged with the through hole [43]; and a rod [21] movably connecting the positioning element [32] and the keycap [10], wherein the keycap [10] is adapted to move in a lifting 
In regard to claim 2, Cheng discloses [in Figs. 1-3A] the key structure as claimed in claim 1, wherein the base plate [40] has a recess [431], and the through hole [43] penetrates a bottom of the recess [431].  
In regard to claim 3, Cheng discloses [in Figs. 1-3A] the key structure as claimed in claim 2, wherein the positioning element [32] fills the recess [431] and covers the bottom of the recess [431].  
In regard to claims 4 and 5, Cheng discloses [in Figs. 1-3A] the key structure as claimed in claim 2, wherein the positioning element [32] comprises: a base [30], wherein at least one portion of the base fills the recess [431]; and a positioning part [pointed to at 32, Fig. 2] being connected to the base [30] and protruding above an upper surface of the base plate [40]; wherein the base [30] and the positioning part are integrally formed in one piece, wherein the base [30] has a first upper surface, the base plate [40] has a second upper surface, and the first upper surface is not lower than the second upper surface.  
In regard to claim 6, Cheng discloses [in Figs. 1-3A] the key structure as claimed in claim 1, wherein the base plate [40] has a plurality of through holes, and the positioning element [32] connects the through holes.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao [US 6,140,595].
In regard to claim 9, Yao discloses [in Figs. 1-3] a key structure comprises: a base plate [11] comprising an engagement interface [38] and a first 10position-limited portion [45], wherein the first position-limited portion extends from a first edge of the engagement interface [38] toward a middle portion of the engagement interface; a keycap [18] disposed on the base plate [11]; a restoration member [14], disposed between the base plate [11] and the 15keycap [18]; at least one positioning element [36] engaged with the engagement interface [38]; and a rod [26] connecting the positioning element [36] and the keycap [18].  
In regard to claim 10, Yao discloses [in Figs. 1-3] the key structure as claimed in claim 9, wherein the base plate [11] further 20comprises a second position-limited portion [45], the second position-limited portion is a notch extending from a second edge of the engagement interface [38] away from a middle portion of the engagement interface, and the positioning element [36] fills the second position-limited portion.  
In regard to claim 14, Yao discloses [in Figs. 1-3] the key structure as claimed in claim 9, wherein the keycap [18] is located 5between a keyboard module [adjacent module of keyboard mechanism, see col. 3, lines 46-48] and a pointing module 
In regard to claim 15, Yao discloses [in Figs. 1-3] the key structure as claimed in claim 9, wherein the restoration member [14] is located between two positioning elements [56].

Allowable Subject Matter
Claims 7 and 11-13 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.  In regard to claim 9, Applicant argues that “Yao fails to disclose the feature “wherein the first position-limited portion extends from a first edge of the engagement interface toward a middle portion of the engagement interface””.  The Examiner disagrees.  Yao clearly discloses [in Fig. 3] that the first position-limited portion [45] first extends away from a first edge of the engagement interface, then back towards a middle portion of the engagement interface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833